355 U.S. 602 (1958)
SEARS
v.
UNITED STATES.
No. 626.
Supreme Court of United States.
Decided March 3, 1958.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT.
Charles B. Evins for petitioner.
Solicitor General Rankin for the United States.
PER CURIAM.
The petition for writ of certiorari is granted. Upon consideration of the entire record and confession of error by the Solicitor General the judgment of the Court of Appeals for the Seventh Circuit is reversed and the case is remanded to the District Court with directions to clarify the finding or grant such other relief as may be appropriate.